Citation Nr: 1341511	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the liver.

2.  Entitlement to service connection for larynx cancer, claimed as secondary to Agent Orange exposure.

3.  Entitlement to a rating in excess of 10 percent for microvesicular steatotic chronic hepatitis with plasma cell infiltration.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 30 percent for hiatal hernia with reflux esophagitis and gastroesophageal reflux disease (GERD), with a history of irritable colon syndrome and Barrett's esophagus.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965 and from May 1966 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, dated in September 2008, January 2009, August 2010, and January 2012.  

Although the Veteran had requested a Board hearing in his substantive appeal, his representative indicated that he was no longer able to attend a hearing due to his health in correspondence dated in November 2013.  The Veteran also confirmed this to VA personnel by telephone in November 2013.  As such, the Veteran's hearing request is considered withdrawn and the Board may proceed with the appeal.

The Veteran's representative submitted additional evidence subsequent to the most recent statement of the case and supplemental statement of the case in October 2012.  The representative also waived review of the newly submitted evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to a rating in excess of 30 percent for hiatal hernia with reflux esophagitis and GERD, with a history of irritable colon syndrome and Barrett's esophagus, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The evidence of record does not reflect a diagnosis of cirrhosis of the liver at any time during the appeals period.

2.  The evidence of record does not reflect a diagnosis of larynx cancer at any time during the appeals period.

3.  The Veteran's service-connected microvesicular steatotic chronic hepatitis with plasma cell infiltration is manifested by intermittent fatigue, with no evidence of cirrhosis with portal hypertension and splenomegaly or of daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication.

4.  The Veteran's service-connected diabetes mellitus, type II, requires insulin and a restricted diet, but not regulation of activities; it does not result in episodes of ketoacidosis or hypoglycemic reactions requiring 1-2 hospitalizations per year or twice-monthly visits to a diabetic care provider, or in complications warranting separate compensable ratings.

5.  The Veteran's service-connected PTSD is manifested by depression, sleep impairment, concentration difficulty, irritability, social detachment, short-term memory impairment, and history of suicidal ideation, resulting in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care, and conversation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cirrhosis of the liver have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for larynx cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for an increased rating in excess of 10 percent for service-connected microvesicular steatotic chronic hepatitis with plasma cell infiltration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7345 (2013). 

4.  The criteria for an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

5.  The criteria for an initial rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to his claim for an increased PTSD rating, the Veteran's claim arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.  

With respect to the remaining issues adjudicated herein, letters dated in June 2011 and September 2011, prior to initial adjudication, satisfied the duty to notify provisions, and these letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist the Veteran has also been satisfied for the claims decided herein.  The RO has obtained the Veteran's service treatment records, as well as his post-service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in September 2008, October 2011, and May 2012.  38 C.F.R. § 3.159(c)(4).  Each examiner conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to his current diagnoses and the current severity of his service-connected disabilities, the Board concludes that these examinations are adequate for evaluation purposes.   See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e) (2013).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i) (2013).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The most recent issuance added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See 75 Fed. Reg. 53202-16 (Aug. 31, 2010).  

Here, the Veteran seeks entitlement to service connection for cirrhosis of the liver and larynx cancer.  He filed his claim for entitlement to service connection for cirrhosis of the liver in June 2011, alleging that it developed secondary to his service-connected hepatitis.  In September 2011, following receipt of a rating decision which denied entitlement to service connection for hypertrophic cardiomyopathy earlier that month, the Veteran sent correspondence indicating that he had "throat cancer," which was interpreted by the RO as an informal claim for entitlement to service connection for larynx cancer due to Agent Orange exposure.  

Despite the Veteran's claims of cirrhosis of the liver and larynx cancer, the record does not reflect that these disabilities are currently diagnosed, or that they have been diagnosed at any time during the appeals period.  The Veteran's service treatment records do not contain diagnoses of cirrhosis or cancer.  Furthermore, the Veteran's VA treatment records do not reveal diagnoses of cirrhosis or cancer.  The Veteran was provided with a VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx and pharynx in October 2011, at which time the examiner indicated that there was no objective evidence of larynx cancer upon examination of the Veteran and review of his claims file.  Significantly, the examination report indicated that the Veteran explicitly denied any history of diagnoses of or treatment for larynx cancer; rather, he stated that he had Barrett's esophagus.  The Veteran was also provided with a VA examination for hepatitis, cirrhosis and other liver conditions in October 2011, at which time he was diagnosed as having microvesicular steatotic chronic hepatitis with plasma cell infiltration.  The examiner did not indicate that the Veteran had cirrhosis, and explicitly indicated that he did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the diagnosed hepatitis.  In support of his claims, the Veteran submitted a November 2011 Epidermal Nerve Fiber Density Analysis from Bako Pathology Services in Alpharetta, Georgia; a January 2012 Gastrointestinal Procedure Note from Mayo Clinic Hospital in Jacksonville, Florida; and January 2012 correspondence from a physician at Mayo Clinic Hospital in Jacksonville, Florida; however, none of these documents revealed evidence of cirrhosis of the liver and/or larynx cancer.  

The Veteran was again provided with a VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx and pharynx in May 2012, at which time he was diagnosed as having a tonsillectomy.  Significantly, the examination report did not indicate that the Veteran had a larynx or pharynx condition, tumors or neoplasms, or other nose, throat, larynx, or pharynx conditions.  He was also provided with a VA esophageal conditions examination in May 2012, at which time he was diagnosed as having GERD, hiatal hernia, and Barrett's esophagus.  The Veteran was again provided with a VA examination for hepatitis, cirrhosis and other liver conditions in May 2012, at which time was diagnosed as having microvesicular steatotic chronic hepatitis with plasma cell infiltration.  The examiner did not indicate that the Veteran had cirrhosis, and explicitly indicated that he did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the diagnosed hepatitis.  

The Board emphasizes that the Veteran is already service connected for hiatal hernia with reflux esophagitis and GERD, with a history of irritable colon syndrome and Barrett's esophagus, which is addressed in the remand section below, as well as microvesicular steatotic chronic hepatitis with plasma cell infiltration, which is addressed later in this decision.  Thus, the service connection claims need not be made broader as service connection is already in effect for disabilities affecting the same systems (i.e., throat and liver).  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Furthermore, pain alone (absent underlying diagnosed pathology) does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Without competent evidence of a chronic disability, service connection for the disorder cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The Board has also considered whether there is competent evidence of larynx cancer or cirrhosis of the liver at any point during the claims or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is no such competent evidence.  On that basis, service connection for cirrhosis of the liver and larynx cancer is not warranted. 

In Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  See also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In the Veteran's case, diagnosis of cirrhosis of the liver and larynx cancer is beyond lay expertise.  Cirrhosis of the liver or larynx cancer is not apparent from the clinical examinations on file, and so the existence of these disorders turns on what is not observable, namely whether there is a pathological process within the body.  Such disorders clearly are not ones susceptible to lay diagnosis.  The Board consequently finds that the Veteran is not competent to diagnose himself with cirrhosis of the liver or larynx cancer, or to provide an opinion on etiology even assuming that such disorders are shown.

The preponderance of the evidence is against these claims of service connection for cirrhosis of the liver and larynx cancer as the current disability element of the claims is not established.  Thus, there is no doubt to be resolved, and the claims must be denied.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, as is the case for the PTSD claim, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A. Hepatitis

The Veteran seeks a higher rating for his service-connected microvesicular steatotic chronic hepatitis with plasma cell infiltration, which has been evaluated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7345 (2013) for chronic liver disease without cirrhosis.  

Under Diagnostic Code 7345, a noncompensable evaluation is provided for nonsymptomatic liver disease.  A 10 percent evaluation is prescribed where liver disease is productive of intermittent fatigue, malaise, and anorexia, or where there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks during the previous 12 month period.  A 20 percent rating is assigned for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is assigned for symptoms of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345. 

The Veteran filed his increased rating claim in September 2011, and was provided with a VA examination for hepatitis, cirrhosis and other liver conditions in October 2011, at which time he was diagnosed as having microvesicular steatotic chronic hepatitis with plasma cell infiltration.  The only sign or symptom attributable to his disorder was intermittent fatigue.  Significantly, there was no evidence of malaise, anorexia, nausea, vomiting, arthralgia, weight loss, right upper quadrant pain, hepatomegaly, dietary restriction (other than the restrictions related to his diagnosed diabetes), or other indications of malnutrition.  Furthermore, there was no evidence of hepatitis C or incapacitating episodes; and, as discussed in greater detail above, no diagnosis of cirrhosis.  

The Veteran was provided with another VA examination for hepatitis, cirrhosis and other liver conditions in May 2012, at which time he was again diagnosed as having microvesicular steatotic chronic hepatitis with plasma cell infiltration.  However, this examination report indicated that the Veteran exhibited no signs or symptoms attributable to chronic or infectious liver disease.  Again, there was no evidence of hepatitis C, incapacitating episodes, or cirrhosis.  

Although VA treatment records indicate that the Veteran has lost a substantial amount of weight, this has been attributed to a loss of appetite due to health problems in general rather than specifically to anorexia or any liver abnormality.  

Considering this evidence, the Board determines that an evaluation in excess of 10 percent for microvesicular steatotic chronic hepatitis with plasma cell infiltration is not warranted for any period during the appeal, as the evidence does not show daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication or incapacitating episodes.  Although intermittent fatigue was noted in the October 2011 VA examination report, the evidence does not reflect that the Veteran's fatigue occurred at daily frequencies within the appeals period.  Moreover, there is no evidence of diagnoses of cirrhosis or hepatitis see that would warrant rating the disability under a separate diagnostic code.  

As such, an evaluation in excess of 10 percent for the Veteran's service-connected microvesicular steatotic chronic hepatitis with plasma cell infiltration is not warranted.  The preponderance of the evidence is against this claim; thus, there is no doubt to be resolved, and the claim must be denied.  See 38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

B. Diabetes Mellitus

The Veteran's diabetes mellitus, type II, is rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013), for diabetes mellitus.  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities, and a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Id.  Regulation of activities is the avoidance of strenuous occupational and recreational activities.  Id.

The Veteran filed his increased rating claim in September 2011, and was provided with a VA diabetes mellitus examination in October 2011, at which time he was diagnosed as having diabetes mellitus, type II.  The examination report indicated that the Veteran's diabetes was managed by a restricted diet and that he was prescribed more than one insulin injection per day.  He visited his diabetic care provider less than two times per month; however, his medical management of diabetes mellitus did not require regulation of activities.  Moreover, the examiner specifically indicated that the Veteran had not experienced ketoacidosis or hypoglycemic reactions requiring hospitalizations in the year prior to the examination.      

The Veteran was provided with another VA diabetes mellitus examination in May 2012, at which time he was again diagnosed as having diabetes mellitus, type II.  The examination report indicated that the Veteran was prescribed more than one insulin injection per day.  He visited his diabetic care provider less than two times per month; however, his medical management of diabetes mellitus did not require restricted diet or regulation of activities.  Moreover, the examiner specifically indicated that the Veteran had not experienced ketoacidosis or hypoglycemic reactions requiring hospitalizations in the year prior to the examination.      

The record simply does not establish that there is any physician-directed restriction on occupational and recreational activities due to diabetes mellitus.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007) (medical evidence is required to support the "regulation of activities" criterion).  Additionally, there is no evidence of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  Because the criteria are conjunctive, such that restriction of activities and/or ketoacidosis or hypoglycemic reactions requiring hospitalizations are required for higher ratings under Diagnostic Code 7913, a rating for diabetes mellitus, type II, in excess of 20 percent is not warranted.  See Camacho, 21 Vet. App. at 366.  

Complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 at Note.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  The October 2011 and May 2012 VA examination reports explicitly found that the Veteran did not exhibit any known recognized complications of diabetes mellitus, nor did he exhibit any other pertinent physical findings, complications, conditions, signs, and/or symptoms related his service-connected diabetes mellitus.  Moreover, VA treatment records show ongoing treatment for diabetes mellitus, but negative diabetic foot examinations.  Thus, the evidence of record does not support additional separate compensable evaluations for diabetic complications. 

As such, an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II, is not warranted.  The preponderance of the evidence is against this claim; thus, there is no doubt to be resolved, and the claim must be denied.  See 38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

C. PTSD

The Veteran initially filed a claim for entitlement to service connection for PTSD in May 2008.  Service connection for PTSD was granted in a September 2008 rating decision, and a 50 percent initial disability rating was assigned effective May 27, 2008, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Subsequently, the Veteran filed a notice of disagreement with this initial assignment.

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 436.

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. at 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

The Veteran was provided with a VA PTSD examination in September 2008.  The Veteran indicated that he was married to his second spouse and described his marriage in positive terms.  Although he reported having no current friends, he indicated good relationships with his adult children.  He watched television and movies for recreation, and denied a history of suicide attempts and violence.  Upon psychiatric evaluation, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable, and his speech was unremarkable, spontaneous, clear, and coherent.  His affect was normal, while his mood was "kind of shaky."  His attention was intact, and his orientation was intact as to person, place, and time.  His thought process and thought content were unremarkable.  He denied delusions, hallucinations, panic attacks, and homicidal thoughts.  Although he stated that he placed a gun to his head in the 1970s without pulling the trigger, he denied any current suicidal ideation.  He was of average intelligence, understood the outcome of his behavior, and understood that he had a problem.  His impulse control was fair, with no episodes of violence.  He was also able to maintain minimum personal hygiene.  His remote, recent, and immediate memory were all within normal limits.  The Veteran also reported sleep impairment, indicating that he was only able to sleep 3 hours per night.  The Veteran was diagnosed as having both PTSD and dysthymic disorder, but the examiner was unable to determine which disorder was more responsible for the Veteran's sleep impairment, irritability, concentration difficulties, and social detachment.  The examiner assigned the Veteran a GAF of 65 for his PTSD and a GAF of 60 for his dysthymic disorder.  The examiner clarified, however, that the Veteran was not unemployable due to his PTSD, and that the Veteran attributed his current unemployment to a heart disorder.  Rather, the examiner opined that the Veteran's PTSD signs and symptomatology resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.

The Veteran was afforded a subsequent VA examination in May 2012, at which time he was diagnosed as having chronic PTSD.  The examiner did not diagnose another psychiatric disorder at this time.  The Veteran indicated that he was still married to his second spouse and again described his marriage in positive terms.  Although he indicated that his desire to spend time alone has increased, he still described positive relationships with his adult children.  Additionally, although he reported not having any friends or engaging in any activities other than watching television, he indicated that he also spent time with his mother and brother, with whom he also reported overall positive relationships.  The Veteran reported experiencing anxiety as well as disturbances in motivation and mood.  Upon mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Although his psychomotor activity was fatigued, his speech was spontaneous.  His affect was constricted and blunted, while his mood was "angered."  His attention was intact, and his orientation was intact as to person, time, and place.  His thought process and thought content were unremarkable.  He was of average intelligence, understood the outcome of his behavior, and partially understood that he had a problem.  There was no evidence of delusions, hallucinations, obsessive or ritualistic behavior, homicidal thoughts, or suicidal thoughts.  He did not exhibit inappropriate behavior, and was deemed able to maintain minimum personal hygiene.  His immediate memory and remote memory were within normal limits, while his recent memory was only moderately impaired.    The examiner opined that the Veteran's PTSD signs and symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care, and conversation.  The examiner additionally opined that the Veteran's service-connected PTSD should not preclude him from physical or sedentary employment, and that there is no objective evidence that he is unemployable due to a mental disorder.  The examiner assigned him a GAF score of 65.  

VA treatment records show ongoing treatment for PTSD, dysthymic disorder, and depression, but do not reveal psychiatric symptomatology more severe than the September 2008 and May 2012 VA examinations.  Although the Veteran has reported feelings of depression and thoughts of suicide in the past, he indicated that there was no risk of him ever acting on those thoughts.  

In consideration of the evidence, the Board finds that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, due to such symptoms as depression, sleep impairment, concentration difficulty, irritability, social detachment, short-term memory impairment, and history of suicidal ideation.  This level of functioning is contemplated by the initially assigned 50 percent rating.  In fact, this level of impairment equates to only a 30 percent rating.  Additionally, the Veteran's disability picture does not rise to the severity required for a 70 percent or higher rating.  In this regard, the Board finds it significant that the Veteran's speech and communication were normal at his VA examination and VA treatment sessions.  The Veteran's appearance, hygiene, and behavior were noted as appropriate at all times.  The record is devoid of evidence indicating that the Veteran has had any episode of violence or active aggression during the appeal period.  Lastly, there is no indication that the Veteran is delusional, grossly inappropriate, disoriented, in persistent danger of hurting himself or others, or is unable to perform the activities of daily living.  In fact, VA clinicians and examiners consistently assessed that the Veteran was functioning fairly well.  There is also no evidence of obsessive behavior, ritualistic behavior, or panic attacks.  

Although the Veteran reported suicidal ideation in the 1970s, he has denied any current suicidal ideation, plan or intent during the current appeals period.  To the contrary, his VA treatment records reflected that the Veteran would never act on suicidal thoughts.  At any rate, while the Board recognizes that suicidal ideation is listed as an example of symptoms warranting a 70 percent evaluation, as discussed above, the symptoms listed in the 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Moreover, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117(Fed. Cir. 2013).  Both VA examiners considered the Veteran's symptomatology and expressly characterized the impairment level, which was not the level for a 70 or 100 percent rating.

In this regard, the Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code, but it must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  The Board concludes that the Veteran's PTSD symptomatology affecting the level of his social and occupational functioning level is in the mild-to-moderate range in this case, as reflected by his assigned GAF scores according to DSM-IV.  The Veteran has reported positive relationships with his spouse, mother, brother, and adult children.  

With regard to occupational functioning, the Veteran is currently unemployed.  However, the September 2008 VA examiner indicated that the Veteran was not unemployable due to his PTSD, and that the Veteran attributed his current unemployment to a heart disorder.  Rather, the September 2008 examiner opined that the Veteran's PTSD signs and symptomatology resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  Similarly, the May 2012 examiner opined that the Veteran's service-connected PTSD should not preclude him from physical or sedentary employment, and that there is no objective evidence that he is unemployable due to a mental disorder.

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's disability picture does not more nearly approximate the criteria for a 70 or 100 percent disability rating, and therefore an initial evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.  As the preponderance of the evidence is against this claim, there is no doubt to be resolved, and the claim must be denied.  See 38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

D. Extraschedular Ratings

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate for each of the three disabilities.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the initially assigned 50 percent rating.

The Veteran's hepatitis and diabetes mellitus were also evaluated under rating criteria which contemplate higher ratings than those currently assigned.  However, as the severity of the Veteran's symptoms associated with these disorders do not reach the degree of symptomatology listed for the higher criteria, schedular ratings in excess of those currently assigned are not warranted.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from each service-connected disability with the pertinent schedular criteria does not show that his service-connected PTSD, hepatitis, or diabetes mellitus present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate each disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  .


ORDER

Service connection for cirrhosis of the liver is denied.

Service connection for larynx cancer is denied.

Entitlement to a rating in excess of 10 percent for microvesicular steatotic chronic hepatitis with plasma cell infiltration is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran is service connected for hiatal hernia with reflux esophagitis and gastroesophageal reflux, with a history of irritable colon syndrome and Barrett's esophagus, which is currently rated as 30 percent disabling.  In April 2010, the Veteran filed a separate claim for entitlement to service connection for Barrett's esophagus as secondary to his service-connected hiatal hernia with esophagus.  However, the RO interpreted this as a claim for an increased rating for his service-connected hiatal hernia.  

The Veteran contends that his service-connected hiatal hernia with reflux esophagitis and gastroesophageal reflux, with a history of irritable colon syndrome and Barrett's esophagus, is more severe than is contemplated by the currently assigned rating.  Although he was provided with a VA examination in May 2012 with respect to this claim, in correspondence dated in November 2013, the Veteran's representative indicated that the hiatal hernia and related symptomatology, especially Barrett's esophagus and dysphagia, had since worsened.  In support of this contention, the representative submitted private medical treatment records dated as recently as September 2013 which diagnosed the Veteran as having "high-grade" dysphagia.   

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (Apr. 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Thus, the Board finds it necessary to remand the claim to schedule the Veteran for another VA examination.

The Veteran also seeks entitlement to a TDIU.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  

The evidence obtained during the development of the remanded increased rating claim could have a significant impact on his claim for a TDIU.  As such, the TDIU issue is inextricably intertwined with the issue of entitlement to an increased rating for hiatal hernia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  A medical opinion in connection with the TDIU claim must also be obtained on remand.

The Veteran may receive regular treatment at the VA Outpatient Clinic (VAOPC) in Jacksonville, Florida.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain all treatment records from the Jacksonville VAOPC, dated since April 2011, and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the current severity of his hiatal hernia and associated symptomatology, to include Barrett's esophagus and dysphagia.  The entire claims file must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the examiner deems necessary should be performed.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's hiatal hernia and its related symptomatology.  

The examiner should include a complete rationale for the findings and opinions expressed.

3.  Also, schedule the Veteran for an appropriate VA examination to determine the effects of his service-connected disabilities in the aggregate on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes his full work and educational history.  Based on a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.  The opinion provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  When the above development has been completed, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


